EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Zalevsky on 16 February 2022.

The application has been amended as follows: 	

IN THE CLAIMS:

1.	(currently amended) An electronic device, comprising:
a plurality of loads;
a plurality of regulators configured to adjust power provided from a power source and output the adjusted power, the plurality of regulators comprising a first regulator and a second regulator; 
a switching circuit configured to selectively connect the plurality of regulators to at least one of the plurality of loads; and
at least one processor configured to: 
identify a load to which the adjusted power is to be supplied among the plurality of loads, 
identify a magnitude of a current required by the identified load,
obtain a first value of a power conversion efficiency of the first regulator for supplying the current with the magnitude to the identified load and a second a power conversion efficiency of the second regulator for supplying the current with the magnitude to the identified load,
based on the the power conversion efficiency of the selected at least one regulator is greater than or equal to a predetermined value, and
control the switching circuit to connect the at least one regulator to the identified load.

12.	(currently amended) A power management circuit configured to transfer power to at least one of a plurality of external loads, the power management circuit comprising:
a plurality of regulators configured to adjust power provided from a power source and output the adjusted power, the plurality of regulators comprising a first regulator and a second regulator; 
a switching circuit configured to selectively connect the plurality of regulators to at least one of the plurality of external loads; and
a micro-controlling unit (MCU) configured to: 
identify a load to which the adjusted power is to be supplied among the plurality of external loads, 
identify a magnitude of a current required by the identified load, 
obtain a first value of a power conversion efficiency of the first regulator for supplying the current with the magnitude to the identified load and a second value of [[the]] a power conversion efficiency of the second regulator for supplying the current with the magnitude to the identified load,
based on the the power conversion efficiency of the selected at least one regulator is greater than equal to a predetermined value, and 


20.  (Canceled)



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1-3, 5-14, 16-19 and 21 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.

Specifically, the closest prior art includes:

Luh, et al. (US Patent Publication 2015/0357815 A1), teaches a multi-voltage regulator, multi-load system for selecting one or more of the voltage regulators to deliver power of one or more of the plurality of loads based on load characteristics and criteria of the voltage regulators [0067]

Mahmoudi, et al. (US Patent Publication 2019/0214906 A1), teaches deliver power to loads based on load characteristics and teaches including a variable resistor within the voltage regulators to adjust the output power being delivered to the loads [0043].

Kondo, et al. (US Patent Publication 20 13/0093251 A1), teaches delivering power to loads from a voltage regulator and specifically teaches using the input and output voltage of a regulator to determine the power conversion efficiency teaches basing supply decision on power conversion efficiency [0195]

However, none of the references taken individually or in combination teaches the combination of limitations found in the independent claims.  Specifically the cited references do not teach “to identify a magnitude of a current required by the identified load, obtain a first value of a power conversion efficiency of the first regulator for supplying the current with the magnitude to the identified load and a second value of the power conversion efficiency of the second regulator for supplying the current with the magnitude to the identified load, based on the obtained first value and the second value, select at least one regulator from among the first regulator and the second regulator for supplying the current with the magnitude to the identified load, wherein a power conversion efficiency of the selected at least one regulator is greater than or equal to a predetermined value”, when considered in view of the other limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        20 February 2022